Citation Nr: 0523202	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-11 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for numbness and 
swelling of the left foot, claimed as secondary to service-
connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision that granted service 
connection for PTSD, and rated such as 30 percent disabling.  
The same rating decision denied secondary service connection 
for numbness and swelling of the left foot.

The veteran testified before the undersigned Acting Veterans 
Law Judge in a video conference hearing in June 2005.  A 
transcript of that testimony has been associated with the 
file.

In July 2005, the veteran timely submitted medical evidence 
in support of his claim and indicated he was waiving RO 
jurisdiction over such.  The Board will consider this 
evidence in the following decision. 

The record raises the issue of an increased (i.e. separate) 
rating for service-connected diabetic peripheral neuropathy; 
this matter has not been developed for appellate review and 
is referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  Diabetes mellitus is service-connected.  Competent 
medical evidence of record links numbness and swelling of the 
left foot to diabetic peripheral neuropathy.  

2.  Since his date of claim, the veteran's PTSD is productive 
of nightmares, insomnia, intrusive memories, irritability and 
anger management, exaggerated startle response, dysphoria, 
variable crying, anhedonia, feelings of hopelessness and 
helplessness, decreased appetite, and decreased self-esteem.  
He has normal speech, reasoning, and function.   The 
veteran's Global Assessment of Functioning (GAF) has ranged 
from 50 to 55. 
 

CONCLUSIONS OF LAW

1.  Swelling and numbness of the left foot are proximately 
attributable to service-connected diabetes mellitus.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Schedular criteria have not been met for an initial 
disability rating in excess of 30 percent for PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.20, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision herein under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
secondary service connection for a left foot disability 
(swelling and numbness) was received in February 2002, and a 
claim for service connection for PTSD was received in 
December 2002.  The rating decision under review, which 
denied service connection for a left foot disability and 
granted service connection for PTSD at 30 percent, was issued 
in March 2003.  The RO sent the veteran duty-to-assist 
letters in February 2002 (left foot) and January 2003 (PTSD), 
prior to the rating decision, and another duty-to-assist 
letter (all issues) in September 2004 during the pendancy of 
this appeal.  None of these duty-to-assist letters expressly 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to the 
veteran did not expressly contain the fourth element, the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
The VCAA duty-to-assist letters, the original rating 
decision, the Statements of the Case (SOCs) in October 2003 
(PTSD) and June 2004 (left foot), and Supplemental Statements 
of the Case (SSOCs) in December 2004 (left foot) and February 
2005 (PTSD) all listed the evidence on file that had been 
considered in formulation of the decision.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.112 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice have been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained the veteran's service medical records and treatment 
records from the VA Medical Center (VAMC) and from those 
private medical providers that the veteran identified as 
having potentially relevant evidence for development.  The 
veteran was afforded VA medical examinations in support of 
his claim, and he was also afforded a hearing before the 
Board in which he presented oral testimony and submitted 
additional documents into evidence. 

Where there is actual notice to VA that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  38 C.F.R. 
§ 3.159(c)(2) (2004); Murincsac v. Derwinski, 2 Vet. App. 363 
(1992).  The veteran testified before the Board that he had 
drawn Social Security benefits for a low back disability, so 
the Board has considered whether the case should be remanded 
so that SSA files could be obtained.  However, the Board 
finds that there is minimal chance that the SSA records would 
provide evidence relevant to the issues under appeal, since 
the low back disability is totally unrelated to either 
diabetes or PTSD; also, information in the SSA file would be 
too old to be probative for rating purposes.  Remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The Board accordingly finds that VA does not have an 
unfulfilled obligation under the VCAA to remand the case for 
SSA records at this point. 

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The veteran's service medical records are on file.  

The veteran had a VA medical examination in April 1968 that 
found no indication of diabetes or neuropathy. 

The veteran had a VA Agent Orange physical examination in 
April 1992.  A marginal note on the examination states that 
the veteran did not report to the laboratory as directed.  

The veteran had diabetic food screenings by VA in September 
1999 and April 2000.  No abnormalities were noted in either 
examination.

VA clinical notes show that the veteran had a diabetes screen 
in October 2000 that resulted in a diagnosis of diabetes type 
II of 6 months history, controlled by diet.  

In December 2000, the veteran submitted a claim for service 
connection for diabetes as consequent to exposure to Agent 
Orange.  A rating decision in September 2001 granted service 
connection for diabetes associated with herbicide exposure 
and assigned an initial rating of 20 percent.

The veteran had a VA diabetic foot examination in June 2001.  
Sensation was abnormal bilaterally in that the veteran was 
unable to feel the monofilament line in at least a part of 
each foot.

The veteran submitted the instant claim for secondary service 
connection for swollen feet and numbness of the feet in 
February 2002.  

The veteran had a VA diabetic foot examination in June 2001.  
Visual, pulse check, and sensation check were all normal.

A VA psychiatry clinic note shows that the veteran presented 
in July 2002 with feelings of a depressed mood, anhedonia, 
low energy, guilt, and hopelessness.  The veteran cited a 
number of family problems (issues with his wife and son) and 
medical problems (back and leg pain and impotence).  The 
clinician diagnosed single, severe, major depressive episode 
and erectile dysfunction (AXIS I) and assigned a Global 
Assessment of Functioning (GAF) of 55 (AXIS V).

A VA psychiatry clinic note from September 2002 shows 
continued diagnosis of major depressive episode (AXIS I) and 
a new GAF of 60 (AXIS V).

The veteran submitted a claim for service connection for PTSD 
in December 2002.  

A VA psychiatry clinic note dated in December 2002 shows that 
the veteran reported current family stressors.  He also 
reported vivid upsetting nightmares related to Vietnam.  The 
veteran was observed to be neatly dressed and with good eye 
contact, constricted affect, moderately depressed and anxious 
mood, speech spontaneous and normal, linear thought 
processes, no perceptual disturbances, decreasing suicide 
ideation and no suicide intent or homicide ideation, partial 
insight and intact judgment.  The diagnoses were as follows:  
AXIS I: a single severe major depressive episode, chronic 
PTSD, and erectile dysfunction; AXIS III: diabetes, chronic 
lower back and leg pain (degenerative disc disease), 
hyperlipidemia, hypertension, and history of skin cancer; 
AXIS IV: problems with family support group and health 
problems; AXIS V: GAF of 55.

A rating decision in December 2002 granted service connection 
for PTSD and assigned a 30 percent rating pending a formal 
PTSD examination.

VA psychiatry clinic notes, dated in January 2003, show some 
improvement in the veteran's family situation, and a new GAF 
score of 60.

A physical examination by Palmetto Family Practice dated 
January 2003 shows an active diagnosis of recurrent diabetes 
mellitus, without mention of complication.  A musculoskeletal 
examination recorded no abnormalities of the feet, and a 
neurological examination showed no gross focal deficits.

The veteran presented to his VA primary care physician in 
March 2003 and reported that for the past 40 years his feet 
would occasionally swell and hurt.  On examination, the feet 
had palpable pulses; sensation to touch was decreased 
bilaterally but the decrease was much greater in the left 
foot than the right.

The veteran had a VA PTSD examination in April 2003.  The 
examiner reviewed the claims folder.  The veteran stated that 
his Vietnam-related symptoms had recently worsened due to the 
Iraq war.  The veteran reported nightmares once per week, 
night sweats, and difficulty remaining asleep.  He also 
reported flashbacks, daily intrusive thoughts, irritability, 
crowd-induced claustrophobia, heightened startle reaction, 
and social withdrawal.  The examiner observed that the 
veteran was alert and oriented, temporal orientation was 
normal, insight was adequate, affect was blunted, response 
latencies were normal, attention was adequate, and he was not 
distractible.  Memory and spontaneous speech were normal.  
The veteran reported dysphoria, variable crying, anergia, 
anhedonia, decreased appetite and self-esteem, and feelings 
of hopelessness and helplessness.  The veteran denied 
homicide ideation or plan, panic disorder, obsessive-
compulsive disorder, auditory or visual hallucinations, or 
delusions.  The examiner's diagnoses were as follows:  AXIS 
I: chronic PTSD and major depressive disorder; AXIS III: eye 
injury and diabetes; AXIS IV: problems related to primary 
support group and marital conflicts.  AXIS V: GAF of 50.  The 
examiner concluded that the veteran's psychiatric condition 
constituted a moderate degree of impairment.

Following the VA examination discussed above, RO issued a 
rating decision in April 2003 confirming the initial rating 
of 30 percent for PTSD.    

The veteran presented to the VA pain clinic in May 2003 and 
complained of a gnawing pain in his left foot originating in 
service 20 years previously.  Examination of the left foot 
showed tenderness but no swelling.  The assessment was left 
dorsal foot pain, rule out Morton's neuroma versus 
metatarsalgia.  Follow-up in June 2003 shows that X-rays of 
the left foot were negative.
  
VA psychiatry clinic notes dated May, July, August, and 
September 2003 show the veteran complained of increasing 
flashbacks and intrusive memories triggered by events in 
Iraq; he also complained the troops in Iraq and Afghanistan 
were receiving more public support than did the troops from 
Vietnam.  The clinician assigned a GAF of 45.

A diabetes follow-up at Palmetto Family Practice in November 
2003 shows that the veteran had no current side effects from 
medications and no new complaints.  The diagnosis continued 
to be recurrent diabetes mellitus without mention of 
complication.

The veteran submitted a Notice of Disagreement (NOD) in 
regard to the evaluation for PTSD in November 2003, asserting 
problems sleeping and asserting nightmares, with symptoms 
having worsened since the onset of events in Iraq.

The veteran had an examination at Palmetto Family Practice in 
February 2004 for follow-up of diabetes and hypertension.   
The veteran had no new complaints.  The diagnosis was 
diabetes mellitus without complication, type II or 
unspecified type, not stated as uncontrolled.

A treatment note from Palmetto Family Practice dated March 
2003 shows that the veteran requested to go on an insulin 
regimen for his diabetes, due to digestive side effects from 
the oral medications he had been taking up to that point.  

The file contains a VA mental health medication management 
note dated in April 2004 that records that the veteran had 
improved sleep and mood.  The veteran was well-groomed and 
calm; behavior and psychomotor activity were apparently 
normal; and speech was spontaneous and normal in rate and 
tone.  The veteran was attentive to the clinician and his 
mood was anxious and his affect constricted.  The veteran 
reported no hallucinations or illusions, and no homicidal or 
suicidal ideation or intent.  The clinician's impressions 
were chronic severe PTSD and a mood disorder due to general 
medical condition (AXIS I).  The clinician did not provide a 
GAF score. 

The file contains a letter from Dr. R.W.L., a physician with 
Palmetto Family Practice, dated in August 2004.  The letter 
states that the veteran had longstanding diabetes mellitus 
that had failed oral therapy and was currently being treated 
with insulin.  The veteran's complications of diabetes 
included worsening diabetic neuropathy involving the lower 
extremities, particularly the feet, with pain, paresthesias, 
and burning sensations.  The veteran's morbid obesity was a 
contributing factor to the cause and severity of his 
condition.
 
The veteran had a VA PTSD examination in October 2004.  He 
reported current stress including the suicide of his mother 
and the attempted suicide of his son.  The veteran stated 
that his family situation currently caused nightmares and 
insomnia.  The veteran denied flashbacks, but stated that he 
had intrusive thoughts daily about Vietnam that were 
triggered by news from Iraq.  He also reported crowd 
avoidance, social isolation, difficulty with anger 
management, general anxiety, mild hypervigilance, and 
intermittent startle response.  He reported moderate 
dysphoria (crying at least once per week), variable appetite 
disturbance, anergia, anhedonia, hopelessness, helplessness, 
decreased self-esteems, decreased libido, and suicide 
ideation without plan or intent.  The examiner observed that 
the veteran was alert and oriented, his affect was blunted, 
insight and attention were adequate, and speech and memory 
were normal.

The examiner's diagnoses were as follows:  AXIS I: chronic 
PTSD and major depressive disorder; AXIS III: diabetes, 
diabetic gastroparesis, diabetic neuropathy, and degenerative 
disc disease; AXIS IV: problems related to primary support 
group (suicide of mother and attempted suicide of son); AXIS 
V: GAF of 45.  However, in his comments the examiner stated 
that GAF attributable to PTSD was 55, with the remainder of 
psychiatric impairment attributable to depression.  The 
examiner also stated that PTSD imposes a moderate degree of 
social impairment and does not appear to present a 
significant degree of occupational impairment; accordingly, 
the overall level of disability attributable to PTSD is 
moderate.

The veteran had a VA diabetes examination in October 2004.  
The veteran reported that his feet hurt much of the time, 
with numbness and burning of the feet.  The foot examination 
was normal, without ulcerations or lesions, and a normal gait 
without ataxia was observed.  The examiner's diagnoses were 
(1) diabetes mellitus type 2, (2) diabetic gastroparesis, and 
(3) diabetic neuropathy.

The RO issued a rating decision in November 2004 that 
redefined the veteran's primary condition as diabetes 
mellitus, with erectile dysfunction and peripheral neuropathy 
of the upper and lower extremities.  

The veteran testified in a video hearing before the Board in 
June 2005.  The veteran testified that he currently had 
problems with his left foot to include pain, numbness, and 
foot going to sleep (Transcript, pg. 2).  After recent 
shoulder surgery, the left leg had no feeling for four or 
five days, and if the veteran sits down for more than twenty 
minutes his leg will go numb from the knee down (Transcript, 
pg. 2-3).  The veteran believes that his foot condition has 
become much worse since his shoulder surgery and since his 
last VA examination in October 2004 (Transcript, pg. 4).  

With regard to PTSD, the veteran testified that he has 
nightmares regarding the attempted suicide of his son, but he 
also has intrusive memories of his military service, as 
triggered by events in Iraq (Transcript, pg. 10).  The 
veteran receives regular treatment at VA for PTSD, initially 
every month or so but currently every four to six months due 
to the shortage of providers (Transcript, pg. 16-17).  The 
veteran is not currently working because he was disabled due 
to back problems, for which he draws Social Security benefits 
(Transcript, pg. 15).

In conjunction with the hearing, the veteran introduced 
private medical records into the file; the records pertain to 
shoulder surgery (rotator cuff) performed on March 10, 2005, 
at Tuomey Regional Medical Center.  A note dated March 10 
shows that the veteran complained of postoperative total 
numbness of his left foot; the impression was probable 
transient sensory defect from pressure on an area very 
vulnerable to diabetic neuropathy.  The veteran continued to 
complain on March 11 that his lower left extremity felt as 
though it was asleep.  A subsequent note from Palmetto Family 
Practice dated June 2005 states that the veteran continued to 
complain of pain and numbness in the left lower extremity, 
worse since his shoulder surgery; the left lower extremity 
was normal on inspection (normal palpation and normal range 
of motion, but diminished sensation on the left foot to a 5 
gram string weight).  The Palmetto physician stated that the 
veteran appeared to have a longstanding problem with diabetic 
neuropathy that was aggravated by his positioning in surgery.  
The condition appeared to be improving.   

III.  Analysis

Secondary Service Connection for Left Lower Extremity

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, the VA medical examiner of 
October 2004 entered a diagnosis of diabetic neuropathy, and 
this is substantiated by Dr. R.W.L.  The Board accordingly 
finds that the first step of the Wallin analysis (evidence of 
a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, the record shows that service connection is in 
effect for diabetes mellitus with residual peripheral 
neuropathy and erectile dysfunction, with a rating of 20 
percent disabling.  The Board accordingly finds that the 
second step of the Wallin analysis has been satisfied.

The third step of the Wallin analysis is medical evidence of 
a nexus between the non-service-connected disability and the 
service-connected disability.  In this case, Dr. R.W.L. 
attributed the veteran's symptoms of parethesias of the lower 
extremities to diabetic neuropathy; this opinion is 
uncontroverted.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board 
accordingly finds that the third step of the Wallin analysis 
has been satisfied.  Secondary service connection is 
warranted for swelling and numbness of the left foot.  It is 
noted that the RO's rating decision in November 2004 has 
already acknowledged that neuropathy is related to service-
connected diabetes.  As such, the Board's action is entirely 
consistent with the RO's November 2004 determination. 

Evaluation of PTSD

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Further, there is a legal distinction between a 
claim for an "original" rating and an "increased" rating 
claim; an appeal from an original assignment of a disability 
rating requires review of the entire time period involved, 
and contemplates "staged ratings" where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this is an 
appeal of the original disability rating, the Board will 
consider the severity of the veteran's disability on and 
after the effective date of service connection.

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Effective November 7, 1996, PTSD has been rated under the 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§§ 4.125-130, Diagnostic Codes 9201-9440 (2004).  The 
veteran's claim for service connection was received after 
that date, so the General Rating Formula applies.

The General Rating Criteria for a rating of 30 percent (the 
current rating) are as follows: occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The General Rating Criteria for a rating of 50 percent are as 
follows: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

The General Rating Formula criteria for a rating of 70 
percent are as follows: occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or work like setting); inability to establish 
and maintain effective relationships.

The General Rating Formula criteria for a rating of 100 
percent (the highest rating) are as follows: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Psychiatric examinations frequently include a Global 
Assessment of Functioning (GAF).  The GAF records the 
clinician's judgment of the individual's overall level of 
functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  A GAF of 61 to 70 
equates to "mild" symptoms, GAF of 51 to 60 equates to 
"moderate" symptoms, and GAF of 41 to 50 equates to 
"serious" symptoms.  The GAF criteria for numerical rating 
are very similar to the criteria of the General Rating 
Formula.  Thus, while the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of a patient's functional ability for application 
to the General Rating Formula. 

Evidence of the veteran's symptoms as of March 2003 (the date 
of the rating decision that granted service connection) is 
provided by the VA PTSD examination of April 2003, as well as 
VA treatment notes.  Applying that evidence to the schedular 
rating criteria listed above, the Board finds that the 
veteran's condition at the time of service connection most 
closely approximated the criteria for a 30 percent rating, 
the current rating, for the reasons below.  

The April 2003 VA medical examination showed blunted 
(flattened) effect, and the veteran reported difficulty in 
establishing and maintaining effective work and social 
relationships; these are two of the criteria for the higher 
(50 percent) rating.  However, there is no indication of the 
other criteria for higher rating, i.e. circumstantial, 
circumlocutory, or stereotyped speech, frequent panic 
attacks, difficulty in understanding complex commands, 
impaired memory, impaired judgment, impaired abstract 
thinking, or disturbances of motivation and mood.  The Board 
accordingly finds that the veteran's PTSD more closely 
approximated the criteria for the current (30 percent) rating 
at the time that service connection was granted.    
 
The veteran's GAF scores substantiate that the initial rating 
of 30 percent was appropriate at the time of the initial 
rating (March 2003).  The veteran's GAF scores were 55 in 
December 2002 and 60 in January 2003; his GAF score at the 
April 2003 examination was 50.  Scores between 41 and 50 
indicate serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Scores between 
51 and 60 indicate moderate symptoms or moderate difficulty 
with social, occupational, or school functioning.  Thus, the 
veteran's GAF scores during the period tend to show moderate 
symptoms that more closely approximated the assigned initial 
rating of 30 percent rating.

Evidence subsequent to the grant of service connection shows 
that service-connected PTSD was just one of the veteran's 
psychiatric problems.  Depression was also diagnosed, and the 
veteran's psychiatric disorders were subject to a number of 
current stressors not related to his military service 
(specifically, his mother's suicide and his son's attempted 
suicide).  VA clinical notes reflect that he was generally 
functioning at a severe level of disability (GAF scores of 
45, and a notation of "severe PTSD" in a clinical note 
dated April 2004).  However, the VA PTSD examination in 
October 2004 separated the manifestations of PTSD from those 
of depression, and stated that while the veteran's overall 
GAF was 45 ("serious" symptoms) the functional disability 
attributable to PTSD was 55, well within the "moderate" 
range.  The examiner also specifically stated that the PTSD 
imposes a moderate impairment of function.  

Applying the findings of the October 2004 VA examination to 
the criteria of the rating schedule, the Board finds that the 
veteran's condition continued to more closely approximate the 
criteria for the current rating of 30 percent.  As in the 
previous examination, the veteran demonstrated flattened 
affect but none of the other criteria for the 50 percent 
rating (e.g. panic attacks, memory impairment, disturbances 
of motivation and mood, etc.).  The veteran's GAF was 
actually five points higher than the previous examination, 
and the October 2004 examiner specifically stated that the 
PTSD was moderately disabling. 

Based on the analysis above, the Board finds that the 
schedular criteria for an evaluation in excess of 30 percent 
have not been met.

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are a marked 
interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
there is no evidence that PTSD has caused the veteran to 
undergo frequent hospitalizations or resulted in a marked 
industrial impairment greater than that envisioned by the 
rating schedule.  The Board accordingly finds that the 
criteria of the rating schedule are appropriate for this 
claim.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  The evidence of record shows that the 
current manifestations of the veteran's service-connected 
disability more closely approximate those associated with the 
current rating, and the benefit of the doubt rule is not 
applicable.




ORDER

Service connection for swelling and numbness of the left 
foot, as secondary to service-connected diabetes mellitus is 
granted.

An increased initial rating of in excess of 30 percent for 
PTSD is denied.   



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


